DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
Dependent claim 20 requires a host material of the hole-injection layer to be a compound having a HOMO level from 4.8 eV to 5.8 eV. The instant description includes a description of host 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “from 10 parts by weight to 45 parts by weight or less”. It is unclear if this is intended to limit the parts by weight to from 10 parts to 45 parts or to limit it to less than 45 parts by weight. For the purpose of the application of prior art, the claim will be interpreted to read from 10 parts by weight to 45 parts by weight.  

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "device of claim 21" in the claim.  There is insufficient antecedent basis for this limitation in the claim. No claim 21 has been filed and it is unclear what is intended. For the purpose of the application of prior art, the claim will be interpreted to depend from claim 18. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends from claim 21 which does not exist.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorohmaru et al (US 20190019956) (Gorohmaru).

In reference to claim 1-8, Gorohmaru teaches electron accepting compounds having a crosslinking group having a counter anion structure of A-18 as shown below (Gorohmaru [0091]) and wherein the counter cation is preferably a triphenyl sulfonium cation (Gorohmaru [0112] [0115]) that is for use in an organic electronic device (Gorohmaru [0040]). 

    PNG
    media_image1.png
    267
    307
    media_image1.png
    Greyscale


Gorohmaru discloses the electron accepting compounds that encompasses the presently claimed ionic compounds, including wherein the anion is A-18 and the cation is triphenyl sulfonium. Each of the disclosed substituents from the substituent groups of Gorohmaru are considered functionally equivalent and their selection would lead to obvious variants of the electron accepting compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the electron accepting compound to provide the compound described above, which is both disclosed by Gorohmaru and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on wherein R1-R2, R4-R8, R9-R12, R14-R17 and R19-R20 are each F, each of R3, R8, R13, and R18 are a curing group, and R30 to R32 are each phenyl. 
For Claim 2: Reads on wherein R33 to R35 are each phenyl. 
For Claim 3: Reads on wherein R30 to R32 are each phenyl.
For Claim 4: Reads on the triphenyl sulfonium cation. 
For Claim 5: Reads on wherein each of Ar1 to Ar4 are Chemical formula 1-2, R51, R52, R54 and R55 are each F, and R53 is a curing group. 
For Claim 6: Reads on wherein the curing group is 
    PNG
    media_image2.png
    55
    101
    media_image2.png
    Greyscale
. 
For Claim 7: Reads on wherein there are four curing groups in the anion. 
For Claim 8: Reads on ~30 parts by weight F.
For Claim 12: The compound meets all limitations of the claimed composition. 
For Claim 13: The compound 

In reference to claim 9, Gorohmaru teaches the compound as described above for claim 1. Gorohmaru further teaches that the crosslinking group can be selected from known crosslinking groups including Z-1 (as is present in A-18) or groups Z-3 or Z-7 as instantly claimed (Gorohmaru [0120]-[0121]).

    PNG
    media_image3.png
    68
    212
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    42
    186
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    85
    175
    media_image5.png
    Greyscale


For Claim 9: Reads on 
    PNG
    media_image6.png
    85
    82
    media_image6.png
    Greyscale
or 
    PNG
    media_image7.png
    74
    103
    media_image7.png
    Greyscale
.
For Claim 10: Reads on 
    PNG
    media_image8.png
    167
    175
    media_image8.png
    Greyscale
 or 
    PNG
    media_image9.png
    188
    198
    media_image9.png
    Greyscale
.

In reference to claims 12 and 13, Gorohmaru teaches the compound as described above for claim 1 is a composition for a charge transporting composition with a hole transporting compound (Gorohmaru [0134]-[0136]). It would have been obvious to use the taught compound in the express purpose for which it is taught by Gorohmaru. 

In reference to claims 14, 16, and 17, Gorohmaru teaches the composition as described above for claim 12 for use in an organic electroluminescent element having an anode, a cathode, a hole injection layer, and a luminescent layer (Gorohmaru [0240]) wherein the hole injection layer includes a hole transporting compound and the electron-accepting compound as described for claim 12 in a concentration of more than 0.1% and less than 50% and further teaches that this 

In reference to claim 15, Gorohmaru teaches the device as described above for claim 14. Gorohmaru does not expressly state that crosslinking of this compound is achieved through heat treating or light treating the composition but does describe methods to identify the temperature necessary for similar crosslinking groups to activate (Gorohmaru [0360]). Furthermore it is well known to the skilled artisan how to activate crosslinking groups including epoxide, vinyl or strained ring systems. 

In reference to claims 18-19, Gorohmaru teaches the device as described above for claim 14. Gorohmaru further teaches various materials for the hole transporting compound (Gorohmaru [0137]-[0178]) and gives specific examples including HI-1, as shown below, that reads on the instant claims.  

    PNG
    media_image10.png
    384
    638
    media_image10.png
    Greyscale

It would have been obvious to have selected from among the taught hole transport materials in the device of Gorohmaru for use in such a device and to have thereby arrived at the instantly claimed device. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gorohmaru et al (US 20190019956) (Gorohmaru) in view of Cetin et al (US 20030152842) (Cetin).

In reference to claim 12, Gorohmaru teaches electron accepting compounds having a crosslinking group having a counter anion structure of A-18 as shown below (Gorohmaru [0091]) and wherein the counter cation is preferably an iodonium, sulfonium,  or phosphenium cations among others including triphenyl sulfonium ‘and the like’ (Gorohmaru [0112] [0115]) that is for use in an organic electronic device (Gorohmaru [0040]). 

    PNG
    media_image1.png
    267
    307
    media_image1.png
    Greyscale


Gorohmaru further teaches that the crosslinking group can be selected from known crosslinking groups including Z-1 (as is present in A-18) or groups Z-7 as instantly claimed (Gorohmaru [0120]-[0121]).

    PNG
    media_image3.png
    68
    212
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    85
    175
    media_image5.png
    Greyscale


Gorohmaru discloses the electron accepting compounds that encompasses the presently claimed ionic compounds, including wherein the anion is A-18 with a crosslinking group Z-7 and the cation is a sulfonium cation. Each of the disclosed substituents from the substituent groups of Gorohmaru are considered functionally equivalent and their selection would lead to obvious variants of the electron accepting compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the electron accepting compound to provide the compound described above, which is both disclosed by Gorohmaru and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Gorohmaru does not expressly teach that the sulfonium cation is the instantly claimed structure. With respect to the difference, Cetin teaches a variety of sulfonium salts that are for uses in the same manner as iodonium and phosphonium salts and exemplifies 4-vinylbenzyl tetra methylene sulfonium as a cation with fluorinated tetraphenylborate anions similar to those described by Gorohmaru (see e.g. Cetin [0022]) and teaches it in the alternative to aryl sulfonium salts as exemplified by Gorohmaru (Cetin [0022]).  

It would have been obvious to the ordinarily skilled artisan to have selected from among known sulfonium cations as described to be used with similar borate anions with the anticipation that the substitution of known cations (e.g. triaryl sulfonium) for another cation (i.e.  4-vinylbenzyl tetra methylene sulfonium) would give rise to materials with comparable properties. That is, the substitution of the 4-vinylbenzyl tetramethylene sulfonium of Cetin for the sulfonium of Gorohmaru, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result providing a stable ionic compound. The simple substitution of one known element for another is likely to KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

For Claim 12: Reads on 
    PNG
    media_image11.png
    242
    212
    media_image11.png
    Greyscale
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786